DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig 3(a) is discussed in [0047]-[0058] of the Specification but reference numbers 104a and 163 are not mentioned.
Fig 3(b) is discussed in [0052] of the Specification but reference number 120’ is not mentioned.
Fig. 6 is discussed in [0061]-[0062] of the Specification but reference number 63 is not mentioned.
Fig. 7 is discussed in [0063]-[0067] of the Specification but reference numbers 111a, 111b, 164a and 164b are not mentioned.
Fig. 8 is discussed in [0068] of the Specification but reference numbers 104a, 104b, 150, 153 and 163 are not mentioned.
Fig. 9 is discussed in [0069] of the Specification but reference numbers 11, 164a and 164b are not mentioned.
In Fig. 9, reference number 11 appears to be indicating two different portions of the flavor inhaler, but neither is described in the Specification.
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a second flow path having one end communicating 10with the liquid holding unit and the other end which is located in the supply flow path unit 
Also, it is not clear if the conductive portion is electrically conductive, thermally conductive, of if another kind of conductivity is envisioned.
	Claim 2 recites the limitation “the hollow housing being 25stored the supply flow path unit, the liquid holding unit, the first flow path, the power supply and the static elimination unit.”  The limitation is not clear.  Is the hollow housing stored in the supply flow path unit, the liquid holding unit, the first flow path, the power supply and the static elimination unit?  Are the supply flow path unit, the liquid holding unit, the first flow path, the power supply and the static elimination unit contained in the hollow housing?  Is another configuration envisioned?
	Claim 6 recites the limitation “a plurality of the aerosol generating systems” in Claim 1.  There is a lack of antecedent for the limitation in the claim.
	Claim 10 recites the limitation “particle diameters of the aerosol generated by the aerosol generation systems” in Claim 6, which depends from Claim 1.   If Claim 6 is amended, Claim 10 may be rendered indefinite.
	The remaining claims depend from and inherit the indefiniteness of a rejected claim, and are also rejected.

International Search Report


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett, II et al (US 2011/0174304).
Claim 1: Triplett, II et al discloses an electrohydrodynamic EHD (non-heating, non-combustion) type aerosol inhaler (abstract) comprising: 
in a supply flow path unit comprising a sprayer 50 (Fig. 5), a first flow path 84, 86 (Fig. 5) for airflow leading aerosol from the spray nozzles 66 (Fig. 5) toward a user side and a suction port 54 (Fig. 5) for inhaling the aerosol by the user and to keep droplets (of aerosol) off the wall ([0033],[0037]);

a second flow path comprising a conduit 16 (Fig. 1) from liquid holding unit 12 (Fig. 1) to aerosol apparatus 14 (Fig. 1) and further including connector 62, manifold 64 and spray nozzles 66 (Fig. 5), the second flow path having one end communicating with the liquid holding unit 12 and the other end which is located in the supply flow path unit and is opened via spray nozzles 66 toward the suction port side 54, and having a conductive portion around the spray nozzles 66 on the other end side ([0020],[0031],[0034]); 
a liquid feeding system comprising pump 18 or capillary action (Fig. 1) feeding the aerosol base accommodated in the liquid holding unit from the one end side to the other end side [0020],[0034]);
a power supply 22 (Fig. 1) and a control unit 20 (Fig. 1) applying a voltage to the conductive portion, to atomize the aerosol base and to eject the aerosol from an opening at the ends 70 (Fig. 5) of nozzles 66 at the other end ([0020,[0034]); and 
a static elimination unit comprising first ring 74 and discharge electrodes 76 (Fig. 5) for neutralizing charge of the aerosol ejected from the opening [0035].
The disclosed inhaler comprises the claimed structural components or, at least, the claimed structural components and connection thereof as claimed would have been obvious from the disclosure to one of ordinary skill in the art before the effective filing date of the claimed invention.  While Triplett, II et al does not specifically disclose use of the EHD type aerosol inhaler as a flavor inhaler, the inhaler disclosed comprises the 
Claim 6: Triplett, II et al discloses that the diameter of the aerosol particles is from about 1.0 microns to about 25 microns in an embodiment ([0065],[0092]), or from about 1.0 microns to about 10 microns in another embodiment [0075], or about 10 microns to about 30 microns in another embodiment [0093].  All disclosed ranges lie within the claimed ranges.  Triplett, II et al teaches that the particle size of the aerosol is dependent on where in the respiratory tract the aerosol is to be delivered ([0092]-[0093]), therefore selection of the particle diameter is a result-effective variable that would have been determined by one of ordinary skill in the art depending on where in the respiratory tract the aerosol is to be delivered.
Claims 7-8: The claims are drawn to an apparatus.  An aerosol base containing particular components does not present any further structural limitations on the apparatus, thus carries no patentable weight.  Claims 7-8 are rejected for reasons set forth in the rejection of Claim 1.
Claim 9: Triplett, II et al discloses that the static elimination unit comprising first ring 74 comprises at least two discharge electrodes 76 (Fig. 5) for neutralizing charge of the aerosol ejected from the opening [0035].
Claim 11: Triplett, II et al discloses that it is preferred to discharge (neutralize the charge of) the aerosol completely [0032].
Claim 13: Triplett, II et al discloses an aerosol generation system comprising the liquid holding unit, second flow path and liquid feeding system corresponding to each other ([0020],[0034]).  Triplett, II et al discloses a plurality of nozzles 66 (Fig. 5), for 
Claim 14: A plurality of aerosol generation systems has been discussed above with respect to Claim 13.  The composite voltage delivered by the coupling circuit is applied to the spray nozzles [0034] disposed in the first flow path, therefore, it would have been obvious that each of the plurality of spray nozzles is disposed in the first flow path and comprises a conductive portion [0031].  The static elimination unit in the form of first ring 74 and discharge electrodes 76 (Fig. 5) comprises a conductive portion.
.
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett, II et al  in view of Yamada et al (US 2009/0133691).
Claim 2: Triplett, II et al discloses that the device comprises a hollow housing 56, a portion of which is depicted (Fig. 5), but fails to disclose that the housing comprises the claimed components.  However, Yamada et al discloses an aspirator (inhaler) for providing medicaments, refreshing/relaxing materials, etc. in aerosol form.  The inhaler comprises a housing 2, an integrally-formed mouthpiece 8 (reads on suction port), a generation passage comprising 76, 56, 60, 68 (corresponding to a supply flow path) within the housing, a syringe pump 18 within the housing to deliver a solution from a pump chamber (liquid holding unit) 26 to be aerosolized (Abs, [0001],[0033]-[0034],[0037]-[0038],[0050]-[0051],[0054], Fig. 1).  It would, therefore, have been 
Claim 3: The inhaler of Yamada et al includes a syringe pump to deliver liquid to be aerosolized.  Therefore, it would have been obvious to one of ordinary skill in the art to employ a syringe pump as a liquid feeding system in the inhaler of Triplett, II et al in view of Yamada et al with a reasonable expectation of obtaining a suitable inhaler.
Claim 5: Triplett, II et al discloses air inlets 58 (Fig. 5) in the supply flow path unit to provide air to the first flow path 84, 86 (Fig. 5) [0037], but does not disclose the air inlets for outside air.  However, Yamada et al discloses that the device has an outside air inlet 52 (Fig. 1) (Abs, [0050]). It would have been obvious to one of ordinary skill in the art to configure air inlets 58 of Triplett, II et al in view of Yamada et al to take in outside air with a reasonable expectation of obtaining a suitable inhaler.

Claims 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett, II et al  in view of Cameron (US 2016/0331026).
Claim 4: Triplett, II et al discloses that capillary action can function as the liquid feeding system [0020], but does not disclose a filling material.  However, Cameron discloses an electronic vaporizer (inhaler) comprising a removable container for storing a vaporizable material (a liquid holding unit), and a coupling between the vaporizer and the removable container a wick that operates by capillary action (Abs; [0082]-[0083]).  A wick corresponds to a filling material that attracts a capillary phenomenon.  It would, 
Claim 13: Triplett, II et al discloses an aerosol generation system comprising the liquid holding unit, second flow path and liquid feeding system corresponding to each other ([0020],[0034]), but fails to disclose a plurality of aerosol generation systems.  However, the wick of Cameron also defines a flow path corresponding to the claimed second flow path.  Cameron discloses that the vaporizer comprises one or more containers (liquid holding units), each coupled to the vaporizer by a wick or other structure (Abs, [0083]), each of which corresponds to a second flow path and liquid feeding system.  Therefore, Cameron embodies a plurality of aerosol generation systems as claimed.  The plurality of aerosol generation systems allows for mixtures of different aerosols in varying proportions to be delivered to a user, or customized mixes [0091].  It would have been obvious to one of ordinary skill in the art to modify the inhaler of Triplett, II et al in view of Cameron to incorporate a plurality of aerosol generation systems as claimed to allow the user to select or customize a desired mixture of delivered aerosols.
Claim 14: A plurality of aerosol generation systems has been discussed above with respect to Claim 13.  Triplett, II et al discloses a plurality of nozzles 66 (Fig. 5), for producing an aerosol, at a spray end of a nozzle [0034], therefore, it would have been obvious that each of the plurality of spray nozzles is disposed in the first flow path and comprises a conductive portion [0031].  The static elimination unit in the form of first ring 74 and discharge electrodes 76 (Fig. 5) comprises a conductive portion.

Allowable Subject Matter
Claims 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor suggests a flavor inhaler having the claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748